                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SARA FOSTER, as the personal
representative of the Estate of Terry L.
Foster, deceased;                                      8:17CV410

                   Plaintiff,
                                                         ORDER
      vs.

BNSF RAILWAY COMPANY,

                   Defendant.


      IT IS ORDERED that the motion to permit Jason Pepeto withdraw as
counsel for Defendant BNSF Railway Company, (Filing No. 29), is granted.


      October 5, 2018.



                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
